DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 103, 105, 107-118, 120-124 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brenzel et al. (U.S. Pub. No. 2009/0182336 A1, hereinafter “Brenzel”). 
Brenzel discloses, regarding claim 103, a method of delivering an implant (100, see Fig. 1) into the intramedullary canal (IS) of a fractured long bone of a patient in an anterograde or retrograde manner (see Fig. 9), said method comprising: making an incision to access the fractured long bone (see para. [0216] “small access incision”); reducing and rotationally aligning the fractured long bone (see para. [0098] “reducing, aligning”); accessing the intramedullary canal (IS) of the fractured long bone (see para. [0241] via sheath 600); inserting an elongate member of the implant (100) into the intramedullary canal along a long axis of the bone (see Fig. 8, see para. [0247]); radially expanding a distal end (106) of the implant elongate member to engage with walls of the intramedullary canal (see Fig. 9); and locking a locking mechanism (124 and 108, see para. [0230] “ratchet, screw or other suitable mechanism”) at a proximal end of the implant to the bone (see Fig. 1B).
Regarding claim 105, wherein accessing the intramedullary canal comprises drilling a hole through the bone (604, see paras. [0242]-[0243] “orthopaedic drill”).
Regarding claim 107, wherein inserting the implant into intramedullary canal is done with an inserter instrument (600, 700, 800, 900).
Regarding claim 108, wherein the inserter instrument comprises a reaming feature (700) to clear a path through the intramedullary canal (see para. [0245] “reamer”).
Regarding claim 109, wherein the inserter instrument comprises a sheath (600) to insert the implant in its unexpanded state (see para. [0247] “compressed state”).
Regarding claim 110, wherein retracting the inserter instrument radially expands the distal end of the implant to engage with walls of the intramedullary canal (see para. [0248] “expanded”).
Regarding claim 111, wherein retracting the inserter instrument and implant further reduces the fractured long bone fracture (see para. [0252] “brought bone segments … into alignment”).
Regarding claim 112, wherein the inserter instrument is completely removed after the implant is placed in the intramedullary canal (see Figs. 14-15, see paras. [0262]-[0263]).
Regarding claim 113, wherein a driver instrument (130) couples the locking mechanism (see Fig. 1B) to the proximal end of the elongate member (see Fig. 1B).
Regarding claim 114, wherein a driver instrument (130) attaches the locking mechanism to the proximal end of the bone (see Fig. 1B).
Regarding claim 115, wherein the implant is radially expanded manually (via 130, see Fig. 1B).
Regarding claim 116, wherein manual expansion comprises disposing a pin (130) between a pair of arms (106) and moving the pin proximally thereby causing the arms to flare radially outward (see Fig. 1B).
Regarding claim 117, wherein manual expansion comprises actuating a threaded mechanism thereby radially expanding the distal tip (124 and 108, see para. [0230] “ratchet, screw or other suitable mechanism”), wherein the actuating is performed outside of the bone (see Fig. 12, note Dh).
Regarding claim 118, wherein the implant is cut with a cutter instrument (see para. [0221] “cut”, see also para. [0223] “laser-cut”).
Regarding claim 120, wherein the distal end of the elongate member expands in the diaphysis (see para. [0202] “diaphyseal”).
Regarding claim 121, wherein the distal end of the elongate member expands in the metaphysis (see para. [0202] “metaphyseal”).
Regarding claim 122, wherein the distal end of the elongate member expands in the epiphysis (see para. [0202] “epiphyseal”).
Regarding claim 123, wherein reducing the fractured long bone occurs after radially expanding the distal end of the elongate member (see para. [0252] “brought bone segments … into alignment”).
Regarding claim 124, wherein reducing the fractured long bone comprises manual manipulation of the elongate member (see para. [0252] “brought bone segments … into alignment”).

Claim(s) 125-126, 128, 130 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aginsky (U.S. Patent 4,091,806, hereinafter “Aginsky”). 
Aginsky discloses, regarding claim 125, a method of providing stability of a long bone fracture (see Fig. 3), the method comprising: positioning a monolithic elongate member (1) substantially parallel to a longitudinal axis of a fractured long bone (see Fig. 3), the monolithic elongate member comprising a distal end (e.g. end of 1 near 10), a proximal end (e.g. end of 1 near 13), and a longitudinal axis (e.g. long axis of 1); and fixating the monolithic elongate member to the fractured long bone using a locking screw mechanism (4, 5), wherein the locking screw mechanism comprises a bone component (4) and a locking component (5) that are coupled together (see Fig. 3), wherein the locking screw mechanism is configured to receive the proximal end of the monolithic elongate member (see Fig. 2), wherein the bone component comprises a cannulated screw (e.g. nut, see lines 22-26 of column 3) that is configured to receive the monolithic elongate member and that is configured to threadably engage the fractured long bone for fixation (see lines 22-26 of column 3), and wherein the distal end of the monolithic elongate member comprises a distal tip (11, 11’) that is expandable to become wider radially and is configured to engage the fractured long bone to anchor the distal end (see Fig. 3).
Regarding claim 126, wherein the bone component and the locking component are configured to threadably engage (via threads on 1, see lines 22-26 of column 3).
Regarding claim 128, wherein the distal end of the monolithic elongate member is naturally in its expanded state and is implanted with the expansion constrained (see Fig. 1, see also lines 42-50 of column 2, note that the distal end of the elongate member 11, 11’ is separated / expanded by slot 12, and capable of being constrained by the diameter of the channel of the bone and compressed inward via channel 12).
Regarding claim 130, wherein the monolithic elongate member comprises one more through slots (12, see Fig. 3) extending from the distal end proximally, configured to form two or more arms that can bend in an arcuate shape (11, 11’, see Fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 104 and 119 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brenzel, as applied to claim 103 above, and in view of Ehmke et al. (U.S. Pub. No. 2015/0374411 A1, hereinafter “Ehmke”).  
Brenzel discloses all of the features of the claimed invention, as previously set forth above, Brenzel further discloses creating a hole (604) with a drill (see para. [0242]); however fails to disclose, regarding claim 104, wherein accessing the intramedullary canal comprises punching a hole through the bone with an awl instrument. Brenzel further discloses, regarding claim 119, wherein the proximal end of the implant is flush with the outer surface of the bone (1700, see Fig. 17, see paras. [0265]-[0266]); however fails to explicitly disclose, regarding claim 119, wherein the implant is cut to be flush.
Ehmke discloses a bone fixation device (see Figs. 15-16) inserted into the bone through a hole (see Figs. 15-16, see para. [0065]), wherein the hole is created with any suitable hole-forming tool such as an awl, a drill, a punch (see para. [0065]) in order to provide suitable alternatives to creating a hole through the cortex of the bone to access the medullary cavity of the bone (see para. [0065]). Brenzel further discloses cutting the proximal end of the implant (180, see Fig. 16, see para. [0077]) to be flush with the bone (see Fig. 16, see para. [0077]) in order to minimize protrusion of the implant from the bone (see para. [0077]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the hole in Brenzel to be punched with an awl instrument in view of Ehmke in order to provide suitable alternatives to creating a hole through the cortex of the bone to access the medullary cavity of the bone. And it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the proximal end of the implant in Brenzel to be cut flush with the bone in view of Ehmke in order to minimize protrusion of the proximal end of the implant from the bone. 

Claim(s) 106 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brenzel, as applied to claim 103 above, and in view of D’Agostino et al. (U.S. Pub. No. 2013/0253661 A1, hereinafter “D’Agostino”). 
Brenzel discloses all of the features of the claimed invention, as previously set forth above. Brenzel further discloses, regarding claim 106, wherein the bone is accessed at an acute angle (see para. [0242] “acute angle”); however fails to explicitly disclose regarding claim 106, wherein the bone is accessed at an angle between 40 and 45 degrees. 
D’Agostino discloses a method of creating an access hole (50) into an intramedullary nail (see Fig. 9), wherein the hole is drilled at an acute angle to the bone and at an angle of 45 degrees (see para. [0106]) in order to enable the implant to be more easily introduced into the intramedullary canal (see para. [0106]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the acute angle of the hole in Brenzel to be between 40 and 45 degrees in view of D’Agostino in order to enable the implant to be more easily introduced into the intramedullary canal. 

Claim(s) 129 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aginsky, as applied to claim 125 above, and in view of Mantovani et al. (U.S. Pub. No. 2011/0137312 A1, hereinafter “Mantovani”). 
Aginsky discloses all of the features of the claimed invention, as previously set forth above, except regarding claim 129, wherein the distal end of the monolithic elongate member comprises shape memory material that is expanded through temperature properties of the material.
Mantovani discloses an intramedullary nail (1, see Fig. 1A) with expansion means that consist of fins (12), wherein the expansion means / fins are made of a shape-memory material (e.g. Nitinol, see para. [0031]) in order to enable the expansion means / fins to assume different configurations (see para. [0031]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the expandable distal end of the elongate member in Aginsky to be made out of shape-memory material / Nitinol in view of Mantovani in order to provide a suitable alternative material that is capable of assuming different configurations and returning to its original shape. 


Allowable Subject Matter
Claim(s) 127 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim(s) 131-133 is/are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof could be found which disclose, or suggest: a method of providing stability of a long bone fracture comprising: positioning a monolithic elongate member with a distal tip that is expandable to become wider radially and fixating the monolithic elongate member to the fractured long bone using a locking screw mechanism that comprises a bone component and a locking component that are coupled together, and as per claim 131, wherein the locking screw mechanism is configured to receive the proximal end of the monolithic elongate member, wherein the bone component is configured to engage the bone, and wherein the locking component is configured to fit inside the bone component and is cannulated to receive the monolithic elongate member.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892. 
The following references disclose expandable intramedullary devices / methods:

    PNG
    media_image1.png
    244
    556
    media_image1.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle C. Eckman whose telephone number is (571)270-7051.  The examiner can normally be reached on Monday-Friday between 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo C. Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/M.C.E/           Examiner, Art Unit 3773                                                                                                                                                                                             	
	/EDUARDO C ROBERT/           Supervisory Patent Examiner, Art Unit 3773